Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The submission only included pages 39 and 40 of Dammel, Ralph. Diazonaphthoquinone-Based Resists. Bellingham, Washington: SPIE Optical Engineering Press, 1993 and therefore the citation listing pages 30-40 of the reference on the IDS is lined through.  The examiner has added chapter 3 which includes pages 30-40 to the record, so that the arguments and declaration can be addressed completely.  This is cited on the PTO-892. Rejections of the previous office action not repeated below are withdrawn.  Responses to the arguments appear after the first rejection that are directed to.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the specification, the 100 nm polyimide layer described is not self-supporting, so the recitation of the substrate is necessary.
	The applicant could obviate this rejection by reciting a - - coating a polyimide solution on a substrate to form a polyimide layer- -  and replacing “ a polyimide” with - - the polyimide in line 3 of claim 10. 

	The applicant amended claim 1, but did not amend the other independent claim (claim 10), therefore this rejection stands for claims 10-17.  The specification describes the polyimide over substrates including wafers.
	Claims 1-9 are rejected as claim 1 introduces “a polyimide layer” twice. (see lines 3 and 4 of claim 1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. 5374503, in view of  Kaneto et al. 20100130886,  Palanswamy et al. 20110284268,  Takehara JP 2005-306987 and Tan et al. 5674657.
Sachdev et al. 5374503 in example 1 describes a polyimide/polyamic acid solution applied to a substrate, and soft baked at 110 degrees C for 30 minutes in an nitrogen atmosphere, this was then overcoated with a positive acting naphthoquinone based photoresist (TNS), which was prebaked/dried, exposed, developed in KOH, rinsed in water and then used as a mask to etch the polyimide/polyamic acid layer using an aqueous solution of tetramethylammonium hydroxide at 50 degrees C and rinsed sequentially with methanol, dilute acetic acid and then deionized water.  The resist layer was then removed with acetone the resultant patterned polyamic acid was then dried and cured (9/27-10/14). 
Kaneto et al. 20100130886 describes in example 4, a metal substrate coated with a polyimide resin precursor which is then heated at 350 degrees C to imidize it, coating this with a photoresist, which is exposed and developed to form an etch mask.  The polyimide and the patterned resist was then heated at 120 degrees C. The mask was then used to etch the polyimide using an alkaline etchant of potassium hydroxide and ethanol amine.  The etch resist was then removed leaving the patterned polyimide layer [0142-0149]. 
Palanswamy et al. 20110284268 teaches aqueous chemical etching solutions for removing polyimides which include alkali metal salt, a solubilizer and ethylene glycol. The alkali metal salt can be KOH, NaOH, NH4OH, N(CH3)4OH and mixtures of these. Suitable solubilizers include amines and alkanol amines [0029-0030]. 
Takehara JP 2005-306987 (machine translation attached) in example 1 teaches a novolak resin formed by the reaction of meta-cresol and formalin for 20 hours at a constant temperature, which is then treated in a second step with additional formalin and p-toluenesulfonic acid at 110 degrees C for 24 hours. This was then subjected to a liquid extraction process and then a vacuum distillation.  The resulting polymer had a MW of 18,238, a cresol monomer concentration of 0.9 %, a dimer concentration of 1.7%, a softening point of 200 degrees C and an alkaline dissolution rate in a 2.38 wt% tetramethylammonium hydroxide of 173 angstroms/second (see table 1 [0058-0061,0068]).  The processes for forming the novolak resins in examples 2-6 are similar [0062-0063,0068]. This novolak resin have a high MW, low monomer content, low dimer content, high softening point and excellent solubility in alkaline developer formed by driving the novolak reaction to completion [0009-0013]. These are useful as the alkali soluble polymer in forming positive resists with high softening points used in combination with a naphthoquinone diazide [0004,0015,0051]. Useful solvents for dissolving the resin include alcohols such as methanol, ethanol and propanol; polyhydric alcohols such as 1,3-butanediol, 1,4-butanediol, 1,2-butanediol and 2,3-butane. Butanediols such as diol, glycols such as ethylene glycol, propylene glycol, diethylene glycol, triethylene glycol, tripropylene glycol, polyethylene glycol, glycerin; polyhydric alcohol ethers such as ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, Ethylene glycol monobutyl ether, ethylene glycol monopentyl ether, ethylene glycol dimethyl ether, ethylene glycol methyl ethyl ether, polyethylene Glycol ethers such as glycol monomethyl ether, ethylene glycol monophenyl ether, propylene glycol monomethyl ether, ketones such as methyl ethyl ketone, diethyl ketone, methyl isobutyl ketone, methyl amyl ketone, methyl butyl ketone, methyl propyl ketone, 1,4- And dioxane. Among these, ethylene glycol, diethylene glycol, propylene glycol, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monobutyl ether, 1,4-dioxane and the like are particularly preferable. The organic solvent is not limited to these, and can be used as a solid as long as it has the above-mentioned characteristics and exhibits a liquid state at the time of reaction, and each may be used alone, or two or more kinds thereof may be used in combination [0035-0037].
Tan et al. 5674657 teaches the synthesis of a novolak resin in example 1 by the condensation of m-cresol, p-cresol, 2,3-xylenol, methoxyphenol and formalin and then the composition was heated at 200 degrees C for 1 hour to remove unreacted formalin and the pressure reduced to 1 mm of mercury for 60 minutes to remove unreacted monomers yielding a polymer with a MW of 4360. This was then fractionated using solvents and dried to yield a novolak with a MW of 8630, a polydispersity of 2.4 and an alkali dissolution rate of 22 Angstroms./second  (10/30-64 and table 1). The novolaks of the other examples (2-14) were formed similarly 10/65-11/47 and fractionated resins had alkali dissolution rates of 4.5 to 95 angstroms/sec, polydispersities of 2.3 to 3.7 and MW 5190 to 15020  (table 1).  Photoresists of examples 15-29 (table 3, col 13-14) were formed using 100g of novolak resins 1-14, 60 to 80 g of a naphthoquinone diazide, 30 to 50 g of a speed enhancer and an organic solvent. The resists were coated on a wafer, exposed, post baked at 100 degrees C and developed in in 2.38 wt% TMAH (13/33-15/53). The dissolutions rates of the resist is 2.38 wt% TMAH at 23 degrees C is  3-100 Angstroms/sec, most preferably in the 10-90 angstroms/sec range to have the appropriate balance of photospeed, resolution and depth of field (DOF)( 4/45-50). The removal of low MW components is disclosed as known in the art (4/25-44). The use of a post development bake to increase adhesion and the stripping of the resist from the processed substrate is disclosed (10/11-31). The removal of the low MW components using precipitation fractionation, solution fractionation, column chromatography, supercritical fluid fractionation and other methods is known  (4/25-44).  The (naphthoquinone) photosensitizer (PAC) can be used in amounts of 35-100 parts based upon 100 parts of the novolak resin, preferably 40-90 parts per 100 parts of the novolak resin (6/29-59). The addition of surfactants is disclosed (7/45-8/22). The addition of plasticizers, light absorbers, crosslinking agents and adhesion promoters is disclosed  (8/23-9/6). The drying the photoresist at 70-125 degrees C is disclosed 9/31-34). The exposure sources is disclosed (9/38-44). The post exposure baking is disclosed (9/45-48).  The use of various disclosers is disclosed (9/48-65).  The increasing molecular weight increases the heat resistance and lowers the dissolution rate.  The (poly)dispersity affects the resolution and pattern profile with narrower/lower (poly)dispersity yielding better performance. The polydispersity is reduced by fractionation and the like (2/18-37). Useful solvents for dissolving the photoresist composition include but are not limited to, ethyleneglycol monomethyl ether, ethyleneglycol monoethyl ether, ethyleneglycol monoethyl ether acetate, propylene glycol methyl ether acetate, propyleneglycol propyl ether acetate, methylbenzene, dimethylbenzene, methylethyl ketone, cyclohexanone, ethyl-2-hydroxypropionate, ethyl-2-hydroxy-2-methyl propionate, ethyl hydroxyacetate, 2-hydroxy-3-methyl butanoate, methyl-3-methoxy propionate, ethyl-3-methoxy propionate, ethyl-3-ethoxy propionate, methyl-3-ethoxy propionate, methyl pyruvate, ethyl pyruvate, butyl acetate, ethyl lactate, and propylene glycol monomethyl ether propionate. These organic solvents may be used either individually or in combination. A high boiling point solvent such as N-methylformamide, N,N-dimethyl formamide, N-methyl acetamide, N-dimethyl acetamide, N-methyl-2-pyrrolidone, dimethylsulfoxide, or benzylethyl ester may be used in the above-mentioned solvents either individually or in combination and at various ratios (7/23-44)

	It would have been obvious to one skilled in the art to modify the process of Sachdev et al. 5374503 by using other positive acting naphthoquinone diazide resists such as those similar to the examples 15 or 18 of Tan et al. 5674657  in place of the TNS resist composition as the novolak resins used in these compositions have alkali dissolution rates of 22 and 6.2 Angstroms/sec in 2.38% TMAH, heating the polyimide layer and patterned resist at 120 degrees C as taught in Kaneto et al. 20100130886 and Tan et al. (post exposure baking at 10/5-10) to cure the polyimide and to use the etchant of Palanswamy et al. 20110284268 which has ethylene glycol and amines in addition to the aqueous TMAH with a reasonable expectation of etching the polyimide, noting that Takehara JP 2005-306987 establishes that in the examples novolaks subjected to solvent fractionation and distillation/heating at reduced pressure yield higher MW novolak resins (as in examples 1-6 and comparative example 1) with low dissolution rates in 2.38%  TMAH, high MW have high softening temperatures (above 200 degrees C in table 1) and a free monomer content of 1.0 % or less. 

Alternatively it would have been obvious to one skilled in the art to modify the process of Sachdev et al. 5374503 by using other positive acting naphthoquinone diazide resists such as those produced in the examples of Takehara JP 2005-306987 and having a dissolution rate of 173 angstroms or less in 2.38% TMAH (at 25 degrees C), a softening point of 200 degrees C or more and a monomer content of 1.0% or less with 40-60 parts of a naphthoquinone diazide sensitizing agent and a speed enhancer as taught in Tan et al. 5674657 in place of the TNS resist composition as the novolak resins used in these compositions have alkali dissolution rates of 22 and 6.2 Angstroms/sec in 2.38% TMAH, heating the polyimide layer and patterned resist at 120 degrees C as taught in Kaneto et al. 20100130886 and Tan et al. (post exposure baking at 10/5-10) to cure the polyimide and to use the etchant of Palanswamy et al. 20110284268 which has ethylene glycol and amines in addition to the aqueous TMAH with a reasonable expectation of etching the polyimide without deformation of the resist as the softening temperature is 200 degrees C or more.

	Further, it would have been obvious to remove/strip the photoresist after patterning the polyimide using other known organic solvents for the novolak resin such as methyl ethyl ketone, ethyl lactate or propylene glycol methyl ether acetate in place of the coating solvent and/or the acetone resist stripper with a reasonable expectation of success based upon the disclosed solubility of the unmodified novolak resin composition in these solvents and/or adding a fluorinated surfactant to improve the coating as taught in Tan et al. 5674657. 

	The declaration asserts that Novokaov et al. (evidence 1)establishes that a high initial o-cresol in the reaction solution necessarily results in an increase in unreacted/free cresol in the resultant polymer.  While this is true for the novolak prior to distillation and/or fractionation, this processes serve to remove unreacted monomer and dimer as discussed in Takehara JP 2005-306987 and Tan et al. 5674657.  Due to the use of these purification processes after the condensation process forming the polymer, this argument is unpersuasive.
	The declaration asserts that Hatakeyama et al. 20130056653 (evidence 2) establishes that high MW does not lead to a reduced dissolution rate (ADR).  This reference is discussing a naphtholphthalein novolak resin, which is not closely related to the novolaks of Takehara JP 2005-306987 and Tan et al. 5674657.  Additionally, Tan et al. specifically teaches that increasing molecular weight increases the heat resistance and lowers the dissolution rate.  The (poly)dispersity affects the resolution and pattern profile with narrower/lower (poly)dispersity yielding better performance. The polydispersity is reduced by fractionation and the like (2/18-37) and that the removal of low MW components using fractionation and heating at reduced pressure is known in the art (4/25-44 and example 1). The data in table 1 of Takehara JP 2005-306987 supports the teachings of Tan et al. 

The declaration asserts that Dammel teaches that dissolution inhibition comes from decreasing the MW fraction of the novolak and decreasing the (poly) dispersity.  This reference clearly shows in figure 3.8(1) (page 37) that increased MW reduces the dissolution rate. Figures 3.9 and 3.11 shows the dissolution rate increases for increasing polydispersity.  The thermal resistance (resistance to thermal deformation) is shown in figure 3.10 (page 38) to increase with increasing MW.  This is supported in table 3.2.   The examiner agrees that the presence of low MW components increases the dissolution rate of the novolak resin, but points out that this is already appreciated in the prior art of Takehara JP 2005-306987 and Tan et al. 5674657.  Tan et al. specifically describes increasing MW as resulting in improved thermal resistance and reducing the dissolution rate.  The polydispersity does not seems to have as large an impact on the dissolution rate in the 3-5 Mw/Mn range of figure 3.9 as the MW does in figure 3.8(1).  This seems congruent with the teachings of Tan et al. 

The applicant asserts that the low monomer content and low ADR are not taught by the references applied.  The new rejection addresses these and establishes in the teachings of Takehara JP 2005-306987 and Tan et al. 5674657 the use of novolaks which have been purified by distillation and fractionation to remove unreacted monomer and have low dissolution rates in tetramethylammonium hydroxide, which is the polyimide etchant used in Sachdev et al. 5374503 and a polyimide etchant component in Palanswamy et al. 20110284268. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arano JP 4068260B (machine translation attached) describes the synthesis or the novolak resin A-1 by condensation od m-cresol, p-cresol, 2,5-xylenol and formalin which yielded a resin with a MW or 10,900 [0022].  Resin A-2 is the result of the removal of the low MW components using distillation under reduced pressure [0024]. Resin A-3 is the result of the removal of the low MW components using solvent fractionation [0025]. The dissolution rates of the resists in 2.38% TMAH was performed as disclosed at [0027].  The photoresists of the examples used 100 g of resin, 22.5 g of the naphthoquinone diazide sensitizer in a surfactant. These were coated and dried at 100 degrees C for 90 seconds to form a 1.5 micron coating.  The resist was exposed, post baked and developed in TMAH.  The pattern was heat treated (baked) for 120 seconds to determine the softening temperature [0029-0033].  The monomer content being less than 6% reduces the etch rate of the resin and increases the heat resistance [0015]. Photosensitizers which can be used in amounts of 5-50 parts by weight based upon 100 parts of the rein are disclosed [0016]. Useful techniques for removing the low MW components including distillation or solvent fractionation [0004,0011,0015]. Useful solvents for dissolving the resist composition include ethylene glycol monoalkyl ethers such as ethylene glycol monomethyl ether and ethylene glycol monoethyl ether, ethylene such as ethylene glycol monomethyl ether acetate and ethylene glycol monoethyl ether acetate. Propylene glycol monoalkyl ethers such as glycol monoalkyl ether acetates, propylene glycol monomethyl ether and propylene glycol monoethyl ether, propylene glycol monoalkyl ether acetates such as propylene glycol monomethyl ether acetate and propylene glycol monoethyl ether acetate, methyl lactate , Lactates such as ethyl lactate, toluene, xylene Aromatic hydrocarbons, methyl ethyl ketone, 2-heptanone, ketones such as cyclohexanone, N, N- dimethylacetamide, amides such as N- methyl pyrrolidone, can be mentioned γ- butyrolactone lactones such as such. These solvents are used alone or in admixture of two or more [0018]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737
August 26, 2022